 }In the Matter of WESTINGHOUSE ELECTRIC & MANUFACTURING COM-PANY (CINCINNATI SERVICE SHOP)andINTERNATIONAL BROTHER-HOOD OF ELECTRICAL WORKERS, LOCAL UNION B-212 (AFFILIATEDWITH THE AMERICAN FEDERATION OF LABOR)Case No. R-2474.-Decided May 3, 1941Jurisdiction:electrical equipment manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition until it is certified by the Board ; electionnecessary.Unit Appropriate for Collective Bargaining:all employees at one of the Com-pany's plants excluding those in the general office, salesmen, porters, ele-vatormen, and all employees having the right to hire and discharge;stipulation as to.Mr. William E. Miller,of Pittsburgh, Pa., for the Company.Mr. W. H. Wilson,of Cuyahoga Falls, Ohio, andMr. E. C. Bundy,of Cincinnati, Ohio, for the Union.Mr. Herbert Shenkin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 25, 1941, International Brotherhood of ElectricalWorkers, Local Union B-212, affiliated with the American Federationof Labor, herein called the Union, filed with the Regional Directorfor the Ninth Region (Cincinnati, Ohio) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of Westinghouse Electric & Manufacturing Company(Cincinnati Service Shop), herein called the Company, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act', 49 Stat. 449, hereincalled the Act.On April 10, 1941, the -National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) ofthe Act and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investigationand authorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.31 N. L. R. B., No. 94.574- WESTINGHOUSE ELECTRIC & MANUFACTURINGCO.575On April 10, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.Pursuant to the notice a hearing was held on April 14, 1941, in Cincin-nati, Ohio, before Drexel A. Sprecher, the Trial Examiner duly desig-nated by the Chief Trial Examiner. The company was represented bycounsel and the Union by its representatives; both participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall parties.The Board has reviewed the various rulings of the TrialExaminer and finds that no prejudicial errors were committed. -Upon the entire record in the case the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWestinghouse Electric & Manufacturing Company is a Pennsyl-vania corporation, with its principal office and place of? business inPittsburgh, Pennsylvania.It is engaged in the manufacture, sale,and distribution of a wide variety of electrical machinery and equip-ment and has numerous plants in various parts of the United States.The present proceeding concerns only its place of business in Cincin-nati, Ohio, known as the Cincinnati Service Shop, where the Companymanufactures and services switchboards, panelboards, transformers,and other related electrical equipment.The chief raw materials usedat the Cincinnati Service-Shop are rolled steel, cast iron, rolled anddrawn copper, and various insulating materials.The monthly pur=chases of raw materials for the Cincinnati Service Shop averaged$13,722 during 1940; approximately 80 per cent of such purchaseswere shipped to the Cincinnati Service Shop from outside the Stateof Ohio.The average monthly production of the Cincinnati ServiceShop is approximately $37,000, and about 55 per cent of these productsare shipped outside the State of Ohio.The total number of employeesat the Cincinnati Service Shop on March 31, 1941, was 67.H. THE ORGANIZATION INVOLVEDInternationalBrotherhood of ElectricalWorkers, Local UnionB-212, affiliated with the American Federation of Labor, is a labor or-ganization admitting to membership all production employees exclu-sive of supervisory and clerical employees.III.THEQUESTION CONCERNINGREPRESENTATIONThe Company has refused to grant the Union exclusive bargainingrights until the Union is certified as such representative by theBoard. 576DECISIONS OF NATIONAL LABOR RELATIONS, BOARDA statementof anattorney for the Board, introduced in evidence,indicates that a substantial number of the Company's employeeswithin the unit alleged and hereinafter' found to be appropriate havedesignated the Union as their bargaining representative.'We findthat a question has arisen concerning the representation of employeesof the Company.IV. THE EFFECTOF THE QUESTION, CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning ,representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITIn accordance with a stipulation of the parties at the hearing wefind that all the employees of the Company at the Cincinnati ServiceShop, excluding those in the general office, salesmen, porters, elevatormen, and all employees having the right to hire and discharge, con-stitute a unit appropriate for the purposes of collective bargaining,and that said unit will insure to employees of the Company at theCincinnati Service Shop the full benefit of their right to self -organi-zation and to collective bargaining and otherwise effectuate thepolicies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.We shalldirect that all employees of the Company at the Cincinnati ServiceShop, in the appropriate unit as indicated in Section V above, whowere employed during the pay-roll period last preceding this Direc-tion of Election, subject to such limitations and additions as are setforth in the Direction, shall be eligible to vote.2'The attorney reported that he had examined 28 signed applications for membership inthe Union,19 of which are dated between February4 and April 11, 1941, and9 of whichare undated.He further reported that he'had checked the pay roll of March 31,1941, forthe Cincinnati Service Shop and found that there are 44 employees within the unitiallegedby the Union to be'appropriate,and that the name of each of the 28 persons who had signed1G:applications for membership in the Union was on thatpay roll.2 The parties agreed at the hearingthat the payroll of March 31, 1941, a copy of whichwas introduced into evidence at the hearing,might be used in the election.No reasonappears, however,'why the Board'should depart from its usual practice of ordering use ofthe pay roll immediately preceding the date ofthe Directionof Election WESTINGHOUSE ELECTRIC & MANUFACTURING CO.577Upon the basis of the above findings of fact and the entire recordin the case, the Board makes the following :CONCLUSIONS OF LAw1.A question affecting commerce has arisen concerning repre-sentation of employees of Westinghouse Electric & ManufacturingCompany (Cincinnati Service Shop), within the meaning of Section9 (c) and Section 2 (6) and (7) of the National Labor RelationsAct.--2.All the employees of the Company in the Cincinnati ServiceShop, excluding those in the general office, salesmen, porters, elevatormen, and all employees having- the right to hire and discharge,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by `Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and 'Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with Westinghouse Electric & Manufacturing Companyducted as early as possible but not later than thirty (30) days fromthe date of.this Direction of Election, under the direction and super-vision of the Regional Director for the Ninth Region, acting in thismatter as agent for the National Labor Relations Board and subjectto Article-III, Section 9, of said Rules and Regulations, among allemployees employed byWestinghouse Electric- &ManufacturingCompany at the Cincinnati Service Shop during the pay-roll periodimmediately preceding the date of this Direction of Election, includ-ing any who' did not work during said pay-roll period because theywere ill or on vacation or in the active military service or trainingof the United States, or temporarily laid off, but excluding em-ployees in the general office, salesmen, porters, elevator men, allemployees having the right to hire and discharge, and any who havesince quit or been discharged for cause, to determine whather,-ornot they desire to be represented by ' International Brotherhood ofElectricalWorkers",;Local Union.B-212 (affiliated with the AmericanFederation of, Labor), for the purposes of collective bargaining: -